Citation Nr: 0318663	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for refractive error.

2.  Entitlement to service connection for 
blapharitis/conjunctivitis.

3.  Entitlement to service connection for seborrheic 
dermatitis.

4.  Entitlement to service connection for a hiatal hernia.

5.  Entitlement to service connection for an ulcer.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to August 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, among other things, denied 
the benefits sought on appeal.  The Board first considered 
the issues on appeal in July 2000, but determined that 
additional evidence needed to be obtained.  As such, the 
matter was remanded to the RO.

In a May 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable initial evaluation; service connection was 
also granted for tinnitus at that time.  The denial of the 
other issues on appeal was continued in a supplemental 
statement of the case issued that same month.  In July 2003, 
the RO recertified the issues set forth on the title page of 
this document to the Board for appellate review.

In July 2003, the veteran submitted a letter directly to the 
Board showing his continued disagreement with the RO's 
decision to deny his claims for entitlement to service 
connection.  Additionally, the veteran appears to disagree 
with the assignment of initial evaluations for hearing loss 
and tinnitus.  Because these issues are not properly before 
the Board on appeal, they are referred to the RO for 
appropriate consideration.

The Board also notes that in the veteran's July 2003 
correspondence, he questions the handling of his claim for 
benefits for dental problems.  Specifically, in an April 1998 
deferred rating decision, the RO referred the claim to an 
outpatient treatment clinic and there is no record of a 
rating decision for compensation benefits.  Accordingly, this 
issue is also referred to the RO for appropriate 
consideration.




REMAND

The evidence of record shows that the veteran filed an 
application for VA compensation benefits in February 1998.  
The claims here on appeal were originally denied in a July 
1998 rating decision as not well-grounded.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] was signed into legislation.  The VCAA alleviates the 
need to file a well-grounded claim in order to have VA assist 
in developing a claim and it includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his/her own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In January 2001, the RO sent the veteran a letter advising 
him of the newly enacted VCAA and of VA's duty to obtain any 
identified evidence.  This letter, however, did not advise 
the veteran of the specific evidence needed to substantiate 
each of his claims as is required under Quartuccio, supra.

The veteran submitted additional evidence and argument in 
February 2001.  The RO obtained VA treatment records in July 
2002.  And, the veteran was afforded a VA ophthalmologic 
examination in April 2003. 

Based on the evidence of record, the RO denied the veteran's 
claims on the merits.  In a supplemental statement of the 
case issued in May 2003, the RO advised the veteran of the 
reasons for denying each claim on the merits, but did not 
advise him of the specific evidence needed to substantiate 
the claims.  The supplemental statement of the case included 
the duty to assist regulations which were updated following 
the enactment of the VCAA.

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his/her rights and responsibilities under the VCAA, as well 
as the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his/her 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of notice of the specific evidence needed to substantiate the 
claims on appeal, and in light of the fact that this veteran 
is not represented before VA, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that the veteran is given proper notice of his rights and 
responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate each of his claims on appeal, 
allowed the appropriate time in which to respond to the 
notice of the VCAA and/or waive that response time, and to 
ensure that all duty to notify and duty to assist obligations 
of VA are met.  It is noted that due to the recent 
invalidation of regulations implementing the VCAA, the Board 
does not have the authority to cure this procedural defect 
itself.

Therefore, this matter is REMANDED for the following action:

The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to substantiate 
each claim on appeal and given an 
opportunity to supply additional evidence 
and/or argument, identify additional 
evidence for VA to obtain, or waive his 
right to the one-year response time 
required under the VCAA.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




